DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2022 has been entered.
Claims 6 and 16 have been amended, and claims 6-10 and 16-20 are currently pending and being examined in this reply.
 
Response to Arguments
Regarding the 101 rejections:
Applicants arguments regarding the 101 rejections have been considered and are found to be persuasive, therefore the previous 101 rejection has been withdrawn.
Regarding the 103 rejections:
	Applicants arguments regarding the 103 rejections have been considered and are found to be persuasive.  Please find revised 103 rejection below.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0264385 A1 to Stoudt et al. (“Stoudt”) in view of United States Patent Application Publication No. 2015/0073989 A1 to Green et al. (“Green”), in view of United States Patent No. 8,905,303 B1 to Ben Ayed (“Ben Ayed”)

In regards to claim 6 and 16, Stoudt discloses the following limitations:
A method for receiving shared consumer data, comprising: storing, in a memory, transaction details for a payment transaction, wherein the transaction details include at least an account identifier and transaction data; (Stoudt Figure 4C Profile Server, ¶ 0035 “The customer profiles may be stored in a database. The database can be polled 
generating, by a merchant processing device, an authorization request for the payment transaction, wherein the authorization request includes at least the account identifier and transaction data (Stoudt Figure 4C Secure Credit Card Data and Transaction Data, ¶ 0069 “FIG. 4C shows a combination of the systems described in FIGS. 4A and 4B”, and ¶ 0061 “In the case where a customer uses a credit or debit card, the point-of-sale terminal 440, directly or indirectly through other intermediaries, transmits secure credit card data and transaction data derived from a customer's use of a debit or credit card at the debit or credit card reader 150 to a credit card issuer system 450.”, and ¶ 0066 “The credit card authorizing network 460 can transmit secure credit card data and transaction data to a credit card profile lookup server 470. This information can be used by the credit card profile lookup server 470 to generate or retrieve a customer profile for the cardholder initiating this transaction.”)
identifying, by the processing server, one or more sharing data values in an account profile corresponding to the account identifier; (Stoudt Figure 4C Profile Server, ¶ 0066 “The credit card authorizing network 460 can transmit secure credit card data and transaction data to a credit card profile lookup server 470. This information can be 
 transmitting, by a transmitting device of the merchant processing device, the generated authorization request to a processing server; (Stoudt Figure 4C, ¶ 0067 “The customer profile information for that cardholder can then be transmitted according to the methods described above to the profile server 410b. From the profile server 410b, the customer profile information for that cardholder can then be transmitted according to the methods described above to the player 110 proximate to the card reader 150”)
and providing, to a consumer associated with the transaction account, content based on the one or more sharing data values that can lead to further business with the consumer. (Stoudt Abstract)
	Stoudt does not appear to specifically disclose the following limitations
	identifying, by the processing server, one or more sharing data values in an account profile corresponding to the account identifier; 
receiving from the processing server, by the receiving device of the merchant processing device, an authorization response including at least the one or more sharing data values, wherein the one or more sharing data values are associated with account profile that corresponds to  the account identifier; 
The Examiner provides Green to teach the following limitations:
identifying, by the processing server, one or more sharing data values in an account profile corresponding to the account identifier; (Green discloses identifying the 
 receiving from the processing server, by the receiving device of the merchant processing device, an authorization response including at least the one or more sharing data values, wherein the one or more sharing data values are associated with account profile that corresponds to the account identifier; (Green discloses that the response includes both the privacy indicator and the approval.  ¶¶ 0188 and 0312 “The authorization response (138) typically includes an authorization code (137) to identify the transaction and/or to signal that the transaction is approved.”; “When there is an applicable privacy preference (683) for the transaction, the transaction handler (103) provides a privacy indicator (687) in the authorization response (138) that includes the authorization code (137) for the transaction”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Stoudt the teachings of Green in order to provide sharing data to a merchant based on different needs of the merchant and privacy policies of the consumer, and since the claimed invention is 
While the combination of Stoudt and Green teaches a confirmation request and a response (see at least ¶¶ 0348 and 0351-0352) it does not appear to specifically disclose:
transmitting, by a transmitting device of the processing server, a confirmation request to a mobile device associated with the account identifier; receiving, by a receiving device of the processing server, a confirmation response from the mobile device, the confirmation response indicating confirmation of sharing the one or more sharing data values with the merchant processing device;  
The Examiner provides Ben Ayed to teach the following limitations:
transmitting, by a transmitting device of the processing server, a confirmation request to a mobile device associated with the account identifier; receiving, by a receiving device of the processing server, a confirmation response from the mobile device, the confirmation response indicating confirmation of sharing the one or more sharing data values with the merchant processing device;  (Ben Ayed teaches a real time transaction approval/confirmation system in which a request is made from a POS to a server, and the server requests permission/authorization from the mobile deivce, and further performing the requested action from the POS based on the response from the mobile device.  See at least Figures 1 and 3)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Stoudt and Green the teachings of .

Claims 8 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0264385 A1 to Stoudt et al. (“Stoudt”), in view of United States Patent Application Publication No. 2015/0073989 A1 to Green et al. (“Green”), in view of United States Patent No. 8,905,303 B1 to Ben Ayed (“Ben Ayed”), in view of United States Patent Application Publication No. 2008/0046366 A1 to Bemmel (“Bemmel”).

In regards to claims 8 and 18, Stoudt does not appear to specifically disclose the following limitations:
	wherein the received one or more sharing data values are received in response to the transmitted request for sharing data.
	The Examiner provides Green to teach the following limitations:
wherein the received one or more sharing data values are received in response to the transmitted request for sharing data. (Bemmel claim 12 “receiving a request from the merchant point-of-sale terminal for consumer information, the request including an authorization identifier… and transmitting stored consumer information associated with the consumer identifier to the merchant point-of-sale terminal.”)
.


Claims 7, 9, 17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0264385 A1 to Stoudt et al. (“Stoudt”), in view of United States Patent Application Publication No. 2015/0073989 A1 to Green et al. (“Green”), in view of United States Patent No. 8,905,303 B1 to Ben Ayed (“Ben Ayed”), in view of United States Patent Application Publication No. 2008/0046366 A1 to Bemmel (“Bemmel”), in further view of Official Notice.
	
In regards to claims 7, 9, 17, and 19, Stoudt does not appear to specifically disclose the following limitations:
wherein the authorization request further includes one or more sharing data fields, and  Attorney Docket No. the received one or more sharing data values correspond to the one or more sharing data fields included in the authorization request.
wherein the request for sharing data further includes one or more sharing data fields, and the received one or more sharing data values correspond to the one or more sharing data fields included in the request for sharing data.
However the Examiner takes Official Notice that requests including one or more specified data fields, and specific data values corresponding to the one or more specified data fields is old and well-known.  For example, as in Stoudt, although not explicitly stated that the data fields are specifically requested, Stoudt discloses a multitude of available data in a customer profile, it would be obvious to only request data that is applicable to the type of advertising that is being done instead of the whole gambit that is available, as doing so would require more processing on the player end to sift through the pertinent data.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Stoudt the ability to selectively request specific data from a database as taught by Official Notice in order to reduce the amount of incoming data that may or may not be pertinent to the specific type of advertising and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0264385 A1 to Stoudt et al. (“Stoudt”), in view of United States Patent Application Publication No. 2015/0073989 A1 to Green et .

In regards to claims 10 and 20, Stoudt does not appear to specifically disclose the following limitations:
	wherein the one or more sharing data values are received from a mobile communication device associated with the transaction account.
	The Examiner provides Flurscheim to teach the following limitations:
	wherein the one or more sharing data values are received from a mobile communication device associated with the transaction account. (Flurscheim teaches a mobile payment device that shares with the point of sale sharing information including an email address, a phone number, loyalty data, and payment details associated with the transaction.  See at least Abstract, and ¶¶ 0114-0116)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Stoudt the teachings of  Flurscheim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        



/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627